Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Allowance is in response to the claims filed 6/17/2021.  Claims 8-13 are pending with claims 1-7 and 14-19 canceled.  Claim 8 (a method) is independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Nuss (Reg No. 40,106) on 9/22/2021.

	



	1-7. (Cancelled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the last office action (mailed 4/26/2021) claim 8 was rejected as obvious in view of Pei (US 8,799,646) in view of Medvinsky (US 10,812,269).  Examiner agrees with Applicant’s remarks filed 6/17/2021 that Pei in view of Medvinsky does not disclose the claims as amended on 6/17/2021.  An updated search was performed, see PTO-892, but did not find further references which alone, or in combination with those previously made of record, would anticipate or reasonably render obvious the combination of features set forth in claim 8.  As such claim 8 and its dependents 9, 10, 12, and 13 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Anderson, US 10,985,905, disclsoes a white box algorithm that substitutes an original non-white box algorithm.
Gouget, US 11,063,743, disclsoes a white box implementation fo a signature algorithm for securely computing a private exponent. 
Machani, US 10,511,436, discloses the use of a white box crypto program.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/Examiner, Art Unit 2492